Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 21, 2021 has been entered.  Claim 2 has been cancelled.  Claims 1 & 3-12 and new Claims 13-21 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 - Line 3 recites, “an air current generated by the rotation of the first rotor blade towards the motor”.  HOWEVER, this renders the claim indefinite because Claim 1 was amended to also recite “an air current generated by rotation of the first rotor blade”, creating an issue were it is not clear if Claim 3 is meant to refer to a separate air current generated by rotation of the first rotor blade OR Claim 3 was meant to be amended to recite “the air current” to maintain proper antecedent basis with the independent claim (such as the amendment that was made to Claim 4).
To expedite prosecution, Claim 3 will be interpreted as intending to recite “the air current” to maintain proper antecedent basis.
PLEASE NOTE, this same issue is present in Claims 13 & 18 (where each of these claims and their respective independent claim recites “an air current”).  So Claims 13 & 18 will be given the same interpretation that is being given to Claim 3. 
Claim 6 - Lines 2 and 3 recite, “an air current generated by the rotation of the second rotor blade towards the motor”.  HOWEVER, this renders the claim indefinite because Claim 5 also recites “an air current generated by rotation of the second rotor blade”, creating an issue were it is not clear if Claim 6 is meant to refer to a separate air current generated by rotation of the second rotor blade OR Claim 6 was meant to be amended to recite “the air current” to maintain proper antecedent basis with Claim 5 (such as the amendment that was made to Claim 4).
To expedite prosecution, Claim 6 will be interpreted as intending to recite “the air current” to maintain proper antecedent basis.
PLEASE NOTE, this same issue is present in Claims 16 & 21 (where each of these claims and their respective preceding claim recites “an air current”).  So Claims 16 & 21 will be given the same interpretation that is being given to Claim 6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (JP 09100800 A) (Yamazaki hereinafter).
Regarding Claim 1, Yamazaki teaches:  An electric blower (Figure 6) comprising: 
a motor (2a): 
a first rotor blade provided on one end side of the motor in an axial direction (see the annotation of Figure 6 below); 
a second rotor blade provided on another side of the motor opposite to the first rotor blade in the axial direction (see the annotation of Figure 6 below); 
a first stator blade provided to face the first rotor blade (see the annotation of Figure 6 below; This component is structurally equivalent to the stator blade of the applicants invention in that it constitutes a stationary partition adjacent to the first rotor blade, where at least one vane (19) extends axially from one of its sides, see the annotated figure below & Page 12 - Line 15); and 
a second stator blade provided to face the second rotor blade (see the annotation of Figure 6 below; As noted above, the identified structure is equivalent to the stator blade of the applicant’s invention);
wherein the first stator blade includes:
a first main plate having a first surface and a second surface that is a surface on a side opposite to the first surface (see the annotation of Figure 6 below); and
at least one vane (19) formed on the first surface and to regulate an air current generated by rotation of the first rotor blade (see the annotation of Figure 6 below).  

    PNG
    media_image1.png
    450
    798
    media_image1.png
    Greyscale

Regarding Claim 5, Yamazaki discloses the invention as disclosed above in Claim 1, wherein Yamazaki further discloses:  wherein the second stator blade includes: 
a second main plate having a third surface and a fourth surface that is a surface on a side opposite to the third surface (see the annotation of Figure 6 below); and 
a vane (19) formed on the third surface and to regulate an air current generated by rotation of the second rotor blade (Figure 1).

    PNG
    media_image2.png
    450
    776
    media_image2.png
    Greyscale

Regarding Claim 10, Yamazaki teaches the invention as disclosed above in Claim 1, wherein Yamazaki further discloses:  further comprising a casing (5a) covering the first rotor blade and the second rotor blade (see the annotation of Figure 6 above), 
wherein the casing (5a) has: 
a first intake (6a) formed to face the first rotor blade (see the annotation of Figure 6 above); 
a second intake (8a) formed to face the second rotor blade (see the annotation of Figure 6 above); and 
an outlet (7a or 9a) formed to face the motor (see the annotation of Figure 6 above).

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki, as evidenced by Konishi et al (US 2012/0275915 A1) (Konishi hereinafter).
Regarding Claim 7, Yamazaki discloses the invention as disclosed above in Claim 1, wherein Yamazaki further discloses:  wherein the motor (2a) includes: 
a rotor; and 
a shaft fixed to the rotor and to rotate the first rotor blade and the second rotor blade (While Yamazaki does not explicitly describe the motor as having a rotor & shaft fixed to the rotor, the examiner takes official notice that this structure would be implicit for the motor to transmit the necessary rotational force to each of the rotor blades.  This is evidenced by Konishi, which is also directed to a pair of rotor blades (20 & 20) being simultaneously driven by a single motor (10), where the motor includes a rotor (62) and a shaft (61) fixed to the rotor and to the two rotor blades (see Figure 4)).
Regarding Claim 8, Yamazaki teaches the invention as disclosed above in Claim 7, wherein Yamazaki further discloses:  wherein 
the motor (2a) includes a motor frame (5a) covering the rotor (Figure 6), and 
the motor frame (5a) has holes (6a & 8a) formed on both sides in the axial direction, the holes passing through the motor frame in the axial direction (Figure 6).
Regarding Claim 9, Yamazaki teaches the invention as disclosed above in Claim 8, wherein Yamazaki further discloses:  wherein the motor frame (5a) has holes (7a & 9a) formed on both sides of the motor in a radial direction, the holes passing through the motor frame in the radial direction (Figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 11 & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in further view of Kato (JP 2011080409 A) (Kato hereinafter), and as evidenced by NPL “Centrifugal Pump Diffuser” (Centrifugal Pump Diffuser hereinafter).
Regarding Claim 3, Yamazaki discloses the invention as disclosed above in Claim 1, wherein Yamazaki fails to disclose:  further comprising a first wind guide plate provided between the first stator blade and the motor and to guide an air current generated by the rotation of the first rotor blade towards the motor.
HOWEVER, Kato does teach how it is known to have an electric blower (Figure 1) with a rotor blade (5) being rotated by an electric motor (10), where the electric motor is being cooled by the working fluid (see Figure 1).  The centrifugal blower further comprising: 
a stator blade provided to face the rotor blade (see the annotation of Figure 1 below), wherein the stator blade includes:
a first main plate having a first surface and a second surface that is a surface on a side opposite to the first surface (see the annotation of Figure 1 below); and 
at least one vane (13) formed on the first surface and to regulate an air current generated by rotation of the first rotor blade (Figure 1); and
a first wind guide plate (14) provided between the stator blade and the motor (10) and to guide an air current generated by the rotation of the first rotor blade (5) towards the motor (10; see the annotation of Figure 1 below). 

    PNG
    media_image3.png
    518
    878
    media_image3.png
    Greyscale

PLEASE NOTE, the proposed modification being made is to modify Yamazaki’s existing return guide vane structure (comprising the return guide vane (19) and the identified partition acting as the first stator blade (as identified in the annotated figure below)) to have diffuser vanes added onto BOTH axial surfaces of the partition, as being taught by Kato.  This modification would not change Yamazaki’s design of having the working fluid directed to cool the motor during operation (as described in Paragraph 23) AND would result in Yamazaki as having a first wind guide plate provided between the first stator blade and the motor and to guide an air current generated by the rotation of the first rotor blade towards the motor.  

    PNG
    media_image1.png
    450
    798
    media_image1.png
    Greyscale

Modifying Yamazaki in view of Kato would provide the benefit of adding in additional stationary diffusers (in the form of stationary vanes that are extending from both axial surfaces of the stator blades) to increase the efficiency of the centrifugal pump, reduce flow velocity AND to increase flow pressure (see attached NPL Centrifugal Pump Diffuser) more than what could be accomplished with a single set of diffuser vanes.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the electric blower of Yamazaki to have two sets of stationary diffuser blades extending from each respective axial surface of the stator blades, as taught by Kato, as such a modification would increase the efficiency of the pump, reduce flow velocity & increase flow pressure (as supported in attached NPL Centrifugal Pump Diffuser).
Regarding Claim 4, Yamazaki discloses the invention as disclosed above in Claim 1, wherein Yamazaki is silent regarding:  wherein the first stator blade includes: 

the plurality of vanes are arranged in a radial pattern around a rotation center of the first rotor blade.
HOWEVER, Kato does teach how it is known to have an electric blower (Figure 1) with a rotor blade (5) being rotated by an electric motor (10), where the electric motor is being cooled by the working fluid (see Figure 1).  The centrifugal blower further comprising: 
a stator blade provided to face the rotor blade (see the annotation of Figure 1 below), wherein the stator blade includes:
a first main plate having a first surface and a second surface that is a surface on a side opposite to the first surface (see the annotation of Figure 1 below); and 
a plurality of vanes (13), including the at least one vane, formed on the first surface and to regulate the air current generated by rotation of the first rotor blade (Figure 1); 
the plurality of vanes are arranged in a radial pattern around a rotation center of the first rotor blade (see Figure 9); and
a first wind guide plate (14) provided between the stator blade and the motor (10) and to guide an air current generated by the rotation of the first rotor blade (5) towards the motor (10; see the annotation of Figure 1 below). 

    PNG
    media_image3.png
    518
    878
    media_image3.png
    Greyscale

PLEASE NOTE, the proposed modification being made is to modify Yamazaki’s existing return guide vane structure (comprising the return guide vane (19) and the identified partition acting as the first stator blade (as identified in the annotated figure below)) to have diffuser vanes added onto BOTH axial surfaces of the partition in a radial pattern around a rotation center of the rotor blade, as being taught by Kato.  This modification would not change Yamazaki’s design of having the working fluid directed to cool the motor during operation (as described in Paragraph 23) AND would result in Yamazaki as having a first wind guide plate provided between the first stator blade and the motor and to guide an air current generated by the rotation of the first rotor blade towards the motor.  

    PNG
    media_image1.png
    450
    798
    media_image1.png
    Greyscale

Modifying Yamazaki in view of Kato would provide the benefit of adding in additional stationary diffusers (in the form of stationary vanes that are extending from both axial surfaces of the stator blades) to increase the efficiency of the centrifugal pump, reduce flow velocity AND to increase flow pressure (see attached NPL Centrifugal Pump Diffuser) more than what could be accomplished with a single set of diffuser vanes.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the electric blower of Yamazaki to have two sets of stationary diffuser blades extending from each respective axial surface of the stator blades in a radial pattern, as taught by Kato, as such a modification would increase the efficiency of the pump, reduce flow velocity & increase flow pressure (as supported in attached NPL Centrifugal Pump Diffuser).
Regarding Claim 6, Yamazaki discloses the invention as disclosed above in Claim 5, wherein Yamazaki fails to disclose:  further comprising a second wind guide plate provided 
HOWEVER, Kato does teach how it is known to have an electric blower (Figure 1) with a rotor blade (5) being rotated by an electric motor (10), where the electric motor is being cooled by the working fluid (see Figure 1).  The centrifugal blower further comprising: 
a stator blade provided to face the rotor blade (see the annotation of Figure 1 below), wherein the stator blade includes:
a main plate having a first surface and a second surface that is a surface on a side opposite to the first surface (see the annotation of Figure 1 below); and 
at least one vane (13) formed on the first surface and to regulate an air current generated by rotation of the first rotor blade (Figure 1); and
a first wind guide plate (14) provided between the stator blade and the motor (10) and to guide an air current generated by the rotation of the first rotor blade (5) towards the motor (10; see the annotation of Figure 1 below). 

    PNG
    media_image3.png
    518
    878
    media_image3.png
    Greyscale

PLEASE NOTE, the proposed modification being made is to modify both of Yamazaki’s existing return guide vane structures (comprising the return guide vane (19) and the identified partition acting as the 1st & 2nd stator blades (as identified in the annotated figure below)) to have diffuser vanes added onto BOTH axial surfaces of each respective partition, as being taught by Kato.  This modification would not change Yamazaki’s design of having the working fluid directed to cool the motor during operation (as described in Paragraph 23) AND would result in Yamazaki as having a second wind guide plate provided between the second stator blade and the motor and to guide an air current generated by the rotation of the second rotor blade towards the motor.  

    PNG
    media_image1.png
    450
    798
    media_image1.png
    Greyscale

Modifying Yamazaki in view of Kato would provide the benefit of adding in additional stationary diffusers (in the form of stationary vanes that are extending from both axial surfaces of the stator blades) to increase the efficiency of the centrifugal pump, reduce flow velocity AND to 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the electric blower of Yamazaki to have two sets of stationary diffuser blades extending from each respective axial surface of the stator blades, as taught by Kato, as such a modification would increase the efficiency of the pump, reduce flow velocity & increase flow pressure (as supported in attached NPL Centrifugal Pump Diffuser).
Regarding Claim 11, this claim is directed to an electric blower having the same structure as described in Claim 1), where the electric blower being specifically used in:  A vacuum cleaner comprising:
a dust collection part; and 
the electric blower (as described in Claim 1) to generate suction power and send dust to the dust collection part.
With respect to the limitations directed to the electric blower (as described in Claim 1), these limitations in Claim 11 are rejected under the same prior art and motivations as those used in the rejection of Claim 1.
With respect to the additional limitations, Yamazaki fails to disclose:  A vacuum cleaner comprising:
a dust collection part; and 
the electric blower being used to generate suction power and send dust to the dust collection part.
HOWEVER, Kato teaches how it is known to use an electric motor with diffuser vanes disposed in the flow path of the motor, where the electric blower is used in a vacuum cleaner comprising a dust collection part (34), where the electric blower is used to generate suction power and to send dust to the dust collection part (see Paragraph 27).
PLEASE NOTE, the proposed modification is to utilize Yamazaki’s double-sided electric blower in a vacuum cleaner application, as is being taught by Kato.  As noted above, Kato describes how it was known to use centrifugal electric blowers comprising diffuser vanes in vacuum cleaner applications.  FURTHERMORE, in Kato the motor is cooled by having the working fluid being directed through the body of the motor, wherein Yamazaki achieves the same function of cooling the motor (as described in Paragraph 23) by having the air flowing along the outer surface of the motor.  Having the cooling air flowing on the outer surface of the motor would be more beneficial in that the motors stator coils/windings would be protected from being damaged by any particulates flowing through the air being drawn in by the rotor blades.  Therefore, the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamazaki’s centrifugal blower assembly into a vacuum cleaner application (as taught by Kato).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the electric blower assembly of Yamazaki in a vacuum cleaner application, as taught by Kato, as the proposed modification would allow Yamazaki’s electric blower to be used in a greater variety of applications AND would allow the electric motor to be cooled while minimizing the risk of damage to the motor during operation.
Regarding Claim 13, this claim is directed to the same limitations that was previously recited in Claim 3.  THEREFORE, Claim 13 is rejected under the same prior art as those used in the rejection of Claim 3.
Regarding Claim 14, this claim is directed to the same limitations that was previously recited in Claim 4.  THEREFORE, Claim 14 is rejected under the same prior art as those used in the rejection of Claim 4.
Regarding Claim 15, this claim is directed to the same limitations that was previously recited in Claim 5.  THEREFORE, Claim 15 is rejected under the same prior art as those used in the rejection of Claim 5.
Regarding Claim 16, this claim is directed to the same limitations that was previously recited in Claim 6.  THEREFORE, Claim 16 is rejected under the same prior art as those used in the rejection of Claim 6.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki & Kato (and as evidenced by NPL “Centrifugal Pump Diffuser”) as applied to Claim 11 above, and as further evidenced by Konishi.
Regarding Claim 17, this claim is directed to the same limitations that was previously recited in Claim 7.  THEREFORE, Claim 17 is rejected under the same prior art as those used in the rejection of Claim 7.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in further view of Ros Marin (US 2016/0007813 A1) (Ros hereinafter).
Regarding Claim 12, this claim is directed to an electric blower having the same structure as described in Claim 1), where the electric blower being specifically used in:  A hand drying device comprising: 
a casing having an air intake and an air outlet; and 
the electric blower (as described in Claim 1) that is fixed inside the casing, the electric blower sucking in air exterior to the casing through the air intake and sending the air outside the casing through the air outlet.
With respect to the limitations directed to the electric blower (as described in Claim 1), these limitations in Claim 12 are rejected under the same prior art and motivations as those used in the rejection of Claim 1.
With respect to the additional limitations, Yamazaki fails to disclose:  A hand drying device comprising: 
a casing having an air intake and an air outlet; and 
the electric blower (according to Claim 1) that is fixed inside the casing, the electric blower sucking in air exterior to the casing through the air intake and sending the air outside the casing through the air outlet.
HOWEVER, Ros teaches how it is known to use an electric blower comprising a motor (5) driving a rotor (T), where the electric blower is used in a hand drying device (1) comprising: 
a casing (2) having an air intake (21) and an air outlet (9’); and 
the electric blower (5 & T) that is fixed inside the casing (Figures 1 & 20), the electric blower sucking in air exterior to the casing through the air intake and sending the air outside the casing through the air outlet 
PLEASE NOTE, the proposed modification is to utilize Yamazaki’s double-sided electric blower in a hand dryer application, as is being taught by Ros.  As noted above, Ros describes how it was known to use an electric blower in a hand drying application.  Therefore, the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamazaki’s centrifugal blower assembly into a hand dryer application (as taught by Ros) as such a modification would have been considered a simple substitution of one known element (in this case, the generic electric blower of Ros) for another (in this case, the electric blower as taught by Yamazaki) to obtain predictable results (in this case, an electric blower that is capable of generating a flow of air from an inlet to an outlet) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the electric blower assembly of Yamazaki in a hand drying application, as taught by Ros, as such a modification would have been considered obvious as being a simple substitution of similar elements/components to achieve the same function.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki & Ross as applied to Claim 12 above, and in further view of Kato, and as evidenced by NPL “Centrifugal Pump Diffuser”.
 Regarding Claim 18
Regarding Claim 19, this claim is directed to the same limitations that was previously recited in Claim 4.  THEREFORE, Claim 19 is rejected under the same prior art as those used in the rejection of Claim 4.
Regarding Claim 20, this claim is directed to the same limitations that was previously recited in Claim 5.  THEREFORE, Claim 20 is rejected under the same prior art as those used in the rejection of Claim 5.
Regarding Claim 21, this claim is directed to the same limitations that was previously recited in Claim 6.  THEREFORE, Claim 21 is rejected under the same prior art as those used in the rejection of Claim 6.

Response to Arguments
The applicants arguments entered on October 21, 2021 have been fully considered by the examiner.
The applicant has noted that Claim 1 was amended with limitations previously recited in Claim 2.  With respect to the 35 USC 102 rejection of Claim 1 under Yamazaki, the applicant has argued that since Claim 2 was not previously rejected under Yamazaki (either alone or in combination with any other reference) that Claim 1 is believed to be patentable over Yamazaki.
The examiner respectfully disagrees.  The reason Claim 2 was not rejected under Yamazaki was because Claim 2 was already being rejected under Adachi (in view of Kato & NPL “Centrifugal Pump Diffuser”), so the examiner did not feel a duplicate rejection would be necessary.  The 35 USC 102 rejection was kept just to show how independent Claim 1 could be rejected in view of a single reference.  HOWEVER, as noted in the rejection above the examiner 
With respect to the previous rejections using Adachi, the examiner agrees that this reference would not qualify as being prior art. So a new rejection has been made using different references.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/C.J.B/Examiner, Art Unit 3746       

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746